DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2020/0135872) in view of Ching et al (US Publication No. 2019/0096765) and Liu et al (US Publication No. 2019/0006392).
	Regarding claim 18, Zhang discloses a semiconductor structure Fig 7A-7B for forming a self-aligned middle-of-the-line (MOL) contact in MOL processing, the semiconductor structure comprising: a first MOL contact Fig 7A, 46 disposed over an active fin ¶0026 formed over a substrate; and a second MOL contact Fig 7B, 48 disposed over a contact landing Fig 7B, 42, wherein the contact landing separates the second MOL contact from the substrate Fig 7A-7B. Zhang discloses all limitations except the arrangement of the first contact. Whereas Ching discloses a first MOL contact disposed in direct contact with an active fin formed over a substrate Fig 19-20, 1910/1915. Zhang and Ching are analogous art because they are directed to semiconductor devices having self aligned contact and one of ordinary skill in the art 
	Whereas Liu discloses an epi layer Fig 6A, 24 disposed under and in direct contact with the contact landing Fig 6A, 30 such that an entirety of a bottom surface of the contact landing engages a top surface of the epi layer Fig 6A ¶0040. Zhang and Liu are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Zhang and incorporate the arrangement of the first contact of Liu to improve device connectivity.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2020/0135872), Ching et al (US Publication No. 2019/0096765) and Liu et al (US Publication No. 2019/0006392) and  in further view of Chen et al (US Publication No. 2014/0346575).
Regarding claim 19, Zhang discloses all the limitations except for the width of the contact landing. Whereas Chen discloses wherein a width of the contact landing is less than a width of the second contact Fig 8 ¶0024, 0032. Zhang and Chen are analogous art because they are directed to semiconductor devices having self aligned contact and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the width of the contact and incorporate the teachings of Chen to improve device connectivity.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2020/0135872), Ching et al (US Publication No. 2019/0096765) and Liu et al (US Publication No. 2019/0006392) and  in further view of Basker et al (US Publication No. 2014/0346575).
Regarding claim 20, Zhang discloses a WFM but silent on the arrangement of the WFM. Whereas Basker discloses wherein a WFM layer directly contacts sidewalls of Fig 3B, 208 ¶0037. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function metal to enhance device performance ¶0003-0005.

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the specific steps included in the forming of first and second via portions that involves the use of a sacrificial fin as described and as recited in independent claims 1 and 11.
Claims 2-10, 12-17 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Arguments
Applicant’s arguments with respect to claims 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted examiner to introduce new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811